Citation Nr: 0908035	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the reduction of a 10 percent rating for hearing loss 
to a noncompensable (0 percent) rating effective March 1, 
2006, was proper.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Service connection for hearing loss was granted by rating 
decision dated September 1960 with a 0 percent evaluation. 

2.  Following a May 2002 claim for an increased rating, the 
RO assigned a 10 percent rating for hearing loss effective 
May 28, 2002.

3.  Effective March 1, 2006, the RO reduced the 10 percent 
rating for hearing loss to 0 percent.  

5.  At the time of the reduction, the Veteran's hearing loss 
had been rated at 10 percent for a period less than five 
years.  The reduction was carried out in accordance with 
applicable procedures.

6.  At the time of the rating reduction, the Veteran's 
hearing loss was manifested by no more than Level II for each 
ear.




CONCLUSION OF LAW

The reduction of a 10 percent rating for hearing loss to a 
noncompensable (0 percent) rating effective March 1, 2006, 
was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, DC 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, service connection for hearing loss was 
originally granted in a September 1960 rating decision, and 
the Veteran was assigned a noncompensable evaluation.  
Following a claim for an increased rating, a 10 percent 
evaluation was assigned, effective May 28, 2002, the date on 
which the increased-rating claim was received.   
 
In June 2005, the RO proposed to reduce the Veteran's 
disability based on an April 2005 VA audiology examination.  
In December 2005, the RO reduced the rating for hearing loss 
from 10 percent to a noncompensable rating (0 percent), 
effective March 1, 2006.  He appealed the December 2005 
rating decision and contends that the reduction of his rating 
was improper because his hearing disorder was severe in 
nature.   
 
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  
38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the June 2005 notice letter contained a 
rating decision reflecting a proposed reduction of the 
schedular rating for the Veteran's hearing loss disability 
from 10 percent to a noncompensable rating.  In this June 
2005 letter, he was notified of the proposed action, the 
reasons and bases therefore, and was given the required 60 
days to present additional evidence and to request a hearing 
before the RO subsequently implemented the rating reduction 
in a December 2005 rating decision, effective March 1, 2006.  

He was further notified of the action taken and his appellate 
rights in a December 2005 letter, accompanying this rating 
decision.  As such, VA met the due process requirements under 
38 C.F.R. § 3.105(e) and (i) (2008). 
 
The Board must now consider whether the reduction in rating 
was proper.  The law provides that, when a rating has 
continued for a long period at the same level (five years or 
more), any rating reduction must be based on an examination 
that is as complete as the examinations that formed the basis 
for the original rating and that the condition not be likely 
to return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 
 
A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R.  § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating. 
 
In the present case, the previous rating had been in effect 
for less than five years.  In particular, the Veteran's 10 
percent rating for his hearing loss was assigned effective 
May 2002 and was reduced to 0 percent effective March 2006.  
As such, the requirements under 38 C.F.R. § 3.344(a) and (b) 
do not apply in the instant case.  

Nevertheless, the Veterans Claims Court has held that several 
general regulations are applicable to all rating reduction 
cases, without regard for how long a particular rating has 
been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421. 
 
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In considering the history of the Veteran's hearing 
disability, the Board notes that the 10 percent rating that 
he seeks to have restored was awarded based on an August 2002 
VA examination.  This examination revealed the following 
puretone thresholds for the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
70
75
LEFT
10
45
80
85

On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was 44 decibels.  Speech 
recognition was recorded as 90 percent for the right ear.  
For his left ear, his puretone average was 55, with speech 
recognition of 68 percent.  

Right ear hearing loss manifests an average puretone 
threshold of 44 decibels, with 90 percent speech 
discrimination, resulting in right ear hearing loss at Level 
II.  Additionally, his left ear showing an average puretone 
threshold of 55 decibels, with 68 percent speech 
discrimination, results in left ear hearing loss at Level V.  
Applying these results to Table VII, a 10 percent disability 
rating was warranted.  

However, subsequent VA audiology examinations demonstrated 
improvement in hearing.  Specifically, a January 2005 VA 
examination report noted "good" speech recognition scores 
at normal conversational levels.  Further, an April 2005 VA 
examination revealed the following puretone thresholds for 
the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
75
75
LEFT
5
45
75
75

On the basis of the April 2005 VA examination, the Veteran's 
puretone average for the right ear was again reported at 44 
decibels.  However, speech recognition scores were improved, 
showing a 98 percent for the right ear.  Findings for his 
left ear also showed improvement; his puretone average was 
50, with speech recognition of 94 percent.  

Given the April 2007 audiometric results, the Veteran's right 
ear hearing loss manifested an average puretone threshold of 
44 decibels, with 98 percent speech discrimination, resulting 
in right ear hearing loss at Level I (as compared with its 
August 2002 evaluation at Level II).  Additionally, his left 
ear showed an average puretone threshold of 50 decibels, with 
94 percent speech discrimination, results in left ear hearing 
loss at Level II (as compared with the August 2002 evaluation 
demonstrating Level V impairment of the left ear).  

Applying these results to Table VII, the improved scores 
warranted a noncompensable (0 percent) disability rating.  As 
these results showed an improvement in hearing, the RO 
proposed to reduce the 10 percent rating for hearing loss to 
a noncompensable rating in June 2005.  

The Board notes that a July 2005 VA audiology examination 
revealed much lower speech recognition scores than 
demonstrated on the April 2005 examination, even though air 
conduction scores were relatively similar to the April 2005 
examination.  As a result of the disparity between the speech 
recognition scores, the July 2005 VA examiner recommended 
that the Veteran be reexamined.  

The subsequent October 2005 VA examination revealed the 
following puretone thresholds for the right and left ear, in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
80
80
LEFT
15
40
80
80

The findings of the October 2005 VA audiology examination 
showed the Veteran's right ear hearing loss was manifested by 
an average puretone threshold of 48 decibels, with 88 percent 
speech discrimination, resulting in right ear hearing loss at 
Level II.  Additionally, his left ear showed an average 
puretone threshold of 54 decibels, with 84 percent speech 
discrimination, results in left ear hearing loss at Level II.  
Applying these results to Table VII, the improved scores 
again warranted a noncompensable (0 percent) disability 
rating.  

Given the discrepancy between the audiometric examinations, a 
VA opinion was requested to determine which results most 
accurately reflected the Veteran's level of disability.  In 
January 2006, a VA examiner reviewed the audiometric results 
from April 2005, July 2005, and October 2005, and 
specifically opined that the results of the October 2005 VA 
examination should be used for rating purposes, as "[t]hese 
results are considered accurate and reliable."  

As the October 2005 VA audiometric results showed hearing 
impairment to be at Level II for both the right and the left 
ear, the RO reduced the 10 percent rating for hearing loss to 
a noncompensable rating in accordance with the improvement in 
hearing demonstrated.  
 
After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's rating for hearing loss from 10 percent to a 
noncompensable rating.  Indeed, the October 2005 VA 
examination clearly indicated that his service-connected 
disability had improved from August 2002.  Of particular 
importance, his speech recognition scores for the left ear 
showed a dramatic increase, increasing from a 68 percent word 
recognition score in August 2002 to an 84 percent word 
recognition score in October 2005.  

As the scheduler rating criteria for hearing loss, in 
addition to being based on audiometric testing scores, also 
takes into account speech recognition capabilities, the Board 
finds that the evidence of record demonstrates an improvement 
of actual impairment in conversation.  

The Board recognizes that a March 2007 letter submitted by 
the Veteran's private audiologist suggests that the Veteran's 
word recognition ability showed a significant decrease in the 
left ear from the 2005 evaluation.  However, while the 
private audiologist indicated that word recognition was 
"good" in the right ear, "poor" in the left ear, and 
"poor" binaurally, it is unclear if these findings were 
determined by using the using a controlled speech 
discrimination test.  According to 38 C.F.R. § 4,85, an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test, namely the 
Maryland CNC speech discrimination test.  

Moreover, even if the Veteran's hearing showed a decrease in 
speech recognition of the left ear at the time of the private 
audiology consultation in March 2007, the evidence still does 
not indicate a hearing impairment more consistent with a 10 
percent rating.  In this case, subsequent VA audiology 
examinations conducted in August 2006 and August 2008 
revealed impairment of the right ear at no more than Level I 
and impairment of the left ear at no more than Level II.  
Applying these findings to Table VII, a 10 percent disability 
rating is not warranted under these circumstances.

With regard to the statements and sworn testimony provided by 
the Veteran and his wife asserting that his disability had 
not improved, the Board recognizes that they are competent to 
report the symptomatology he experienced as it came to them 
through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in this case, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to these statements made in 
connection to a claim for VA benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony). 

For these reasons, the Board finds that the weight of the 
evidence demonstrates improvement of the Veteran's service-
connected hearing disability.  Specifically, the Board relies 
on clinical findings showing improved speech recognition 
scores and finds that the evidence supports the reduction to 
a noncompensable rating effective March 1, 2006.  In 
conclusion, the evidence supports a reduction of the 
Veteran's evaluation for hearing loss from 10 percent 
disabling to a noncompensable (0 percent) rating.    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 3 8 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
While the Veteran did not receive a VCAA letter, per se, on 
the issue of reduction of his service connected hearing loss, 
the procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 were fully satisfied.  
Specifically, he was given notice of a proposed rating 
reduction in June 2005, told that he could request a pre-
determination hearing, and was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to the proposed action.  Thus, he was notified of 
the necessary information to substantiate his claim for 
reinstating his rating. 
 
The Veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claim after the reduction was effectuated by rating 
decision and notification letter dated December 2005.  
Therefore, the Board finds that the compliance provisions of 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 satisfy due 
process requirements.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Namely, the RO has obtained VA 
treatment records and service records, and the Veteran 
submitted statements and private medical evidence in support 
of his claim.  Further, he was provided with an opportunity 
to provide testimony during a hearing before the undersigned 
Veterans Law Judge in January 2009.

Moreover, the Veteran underwent VA audiology examinations in 
April 2005, July 2005, October 2005, August 2006, and August 
2008, to evaluate his service-connected hearing loss.  
Additionally, a specific VA medical opinion pertinent to 
determining which VA examination results were accurate and 
reliable was provided in January 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determination as to the issue on 
appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

Restoration of a 10 percent rating for hearing loss effective 
March 1, 2006, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


